COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
  MOORE FREIGHT SERVICES, INC.,
  CHARLES “CHIP” STRADER, AND                    §
  XMEX TRANSPORTS, L.L.C.,                                       No. 08-14-00254-CV
                                                 §
                         Appellants,                                  Appeal from
                                                 §
  v.                                                              168th District Court
                                                 §
  LORENA MUNOZ, IND. AND ON                                    of El Paso County, Texas
  BEHALF OF THE EST. OF                          §
  LORENZO MUNOZ, AND AS N/F OF                                     (TC # 2010-4169)
  C.M., A MINOR CHILD,                           §
  LESLIE MUNOZ, VIRGINIA MUNOZ,
  JESSICA LOPEZ, AS N/F OF A.F.                  §
  AND J.L., MINOR CHILDREN AND
  HEIRS TO THE EST. OF                           §
  ROGER FRANCEWARE, DEC., AND
  ROSA FRANCEWARE, IND.,                         §

                         Appellees.              §

                                        JUDGMENT

       This Court has considered this cause on the record and concludes that there was error in

the judgment. We therefore reverse the judgment of the court below and render that Appellees take

nothing against Appellants. We further order that the Appellants recover from Appellees all costs,

for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 26TH DAY OF JULY, 2017.


                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Larsen, J., (Senior Judge)
(Larsen, J., Senior Judge, sitting by assignment)